PER CURIAM.
We affirm the trial court’s award of child support. While the trial court erred in failing to include amounts which were being paid from a trust for the wife’s and the children’s living expenses in the wife’s income for purposes of calculating child support obligations, see section 61.30(2), Florida Statutes (1989), we cannot say that the court abused its discretion under the facts of this case in the ultimate amount awarded for the support of the three children.
HERSEY, C.J., and DOWNEY and WARNER, JJ., concur.